Exhibit FOR RELEASE: April 8, 2010 WESTSTAR FINANCIAL SERVICES CORPORATION REPORTS FINANCIAL RESULTS FOR 2009 Asheville, North Carolina – Weststar Financial Services Corporation (OTC BB: “WFSC”) today reported preliminary financial results for 2009.Consolidated assets increased 10.3% over December 31, 2008 to $223.7 million.Deposits for this period reflected a 15.4% increase to $197.1 millionat December 31, 2009 over the prior year.Total loans on December 31, 2009 were $185.5 million representing an increase of 8.3% from the year earlier.Shareholders’ equity increased 2.0% from December 31, 2008 to $16.8 million at December 31, 2009. For the twelve months ended December 31, 2009 net loss totaled $73 thousand, which compared to net income of $1,301 thousand for December 31, 2008 or $(.03) and $.57, respectively, on a diluted per share basis. For the three months ended December 31, 2009, consolidated net losstotaled $863 thousand compared to net income of $282 thousand for the comparable period in 2008 or $(.40) and $.12, respectively, on a diluted per share basis. Earnings performance for both the quarter and year-to-date periods were impacted primarily by an aggressive increase in provision for loan losses as a result of growth in the loan portfolio, continued deterioration in the regional economic conditions as witnessed by our increased level of nonperforming loans, lower real estate values, charged-off loans, and our internal indicators reflecting increased past dues and troubled debt restructures. Return on assets was (1.51%) compared to .57%, and return on equity was (18.99%) compared to 6.94% for the three-month periods ended December 31, 2009 and 2008, respectively.For the 12-month periods ended December 31, 2009 and 2008, respectively, return on assets was (0.03%) compared to .71%, and return on equity was (0.42%) compared to 8.20%. “During the past year we worked to meet the loan needs of our community in a challenging economy.While there were signs that the national economy was improving, we saw continued deterioration in economic activity beginning in the fourth quarter and continuing through the winter.Because of these two primary factors, more of our customers were adversely impacted by the slower economy and the harsh winter.Thus, we increased our reserves and took a more aggressive approach in dealing with our problem assets, which directly impacted earnings.We continue to work to support our local community and to manage conservatively during this difficult period.As we have stated previously, this is and has been a long and deeper slow down in the economy, and it will take a longer time for correction.We will continue to provide the level of service that defines us as a community bank and will work with our customers through this extroidinary period”, said G. Gordon Greenwood, President and Chief Executive Officer. Weststar Financial Services Corporation is the parent company of The Bank of Asheville.Weststar Financial Services Corporation owns 100% interest in Weststar Financial Services Corporation I, a statutory trust.The Bank operates five full-service banking offices in Buncombe County, North Carolina – Downtown Asheville, Candler, Leicester, South Asheville and Reynolds. This news release contains forward-looking statements.Such statements are subject to certain factors that may cause the company’s results to vary from those expected.These factors include changing economic and financial market conditions, competition, ability to execute our business plan, items already mentioned in this press release, and other factors described in our filings with the Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s judgment only as of the date hereof.The company undertakes no obligation to publicly revise these forward-looking statements to reflect events and circumstances that arise after the date hereof. For Further Information, please contact: Randall C. Hall Executive Vice President and Secretary Chief Financial Officer Voice (828) 232-2904; Fax (828) 350-3904 e-mail rhall@bankofasheville.com 5 Weststar Financial Services Corporation & Subsidiary Selected Financial Data Three Months Ended Twelve Months Ended December 31, December 31, 2009 2008 % change 2009 2008 % change Consolidated earning summary: Interest income $ 2,689,965 $ 3,171,825 -15.2 % $ 12,197,941 $ 12,227,824 -0.2 % Interest expense 927,850 1,270,829 -27.0 % 4,316,749 4,984,250 -13.4 % Net interest income 1,762,115 1,900,996 -7.3 % 7,881,192 7,243,574 8.8 % Provision for loan losses 1,873,495 202,525 825.1 % 3,218,400 711,285 352.5 % Net interest income after provision for loan losses (111,380 ) 1,698,471 -106.6 % 4,662,792 6,532,289 -28.6 % Other income 446,532 407,609 9.6 % 1,782,796 1,624,110 9.8 % Other expenses 1,798,294 1,620,863 11.0 % 6,799,336 6,132,224 10.9 % Income (loss) before taxes (1,463,142 ) 485,217 -401.5 % (353,748 ) 2,024,175 -117.5 % Income taxes (benefit) (600,485 ) 203,529 -395.0 % (280,526 ) 722,863 -138.8 % Net income (loss) $ (862,657 ) $ 281,688 -406.3 % $ (73,222 ) $ 1,301,312 -105.6 % Basic net income (loss) per common share $ (0.40 ) $ 0.13 -407.7 % $ (0.03 ) $ 0.61 -104.9 % Diluted net income (loss) per common share (0.40 ) 0.12 -433.3 % (0.03 ) 0.57 -105.3 % Average Shares - Basic 2,147,575 2,124,622 1.1 % 2,144,658 2,121,308 1.1 % Average Shares - Diluted 2,147,575 2,253,846 -4.7 % 2,144,658 2,271,977 -5.6 % Consolidated balance sheet data: Total Assets $ 223,755,740 $ 202,858,972 10.3 % Total Deposits 197,122,741 170,814,106 15.4 % Loans (gross) 185,474,873 171,239,692 8.3 % Investments 25,046,500 23,778,449 5.3 % Shareholders' Equity 16,844,208 16,510,571 2.0 % Consolidated average balance sheet data: Total Assets $ 226,535,958 $ 197,854,734 14.5 % $ 218,959,327 $ 184,321,441 18.8 % Total Deposits 198,443,652 170,545,425 16.4 % 190,575,844 157,913,218 20.7 % Loans (gross) 186,053,433 165,675,893 12.3 % 180,310,653 149,214,736 20.8 % Investments 22,238,326 23,695,793 -6.2 % 22,909,958 25,151,968 -8.9 % Shareholders' Equity 18,020,645 16,149,305 11.6 % 17,517,808 15,860,596 10.5 % Consolidated performance ratios: Return on average assets* -1.51 % 0.57 % -0.03 % 0.71 % Return on average equity* -18.99 % 6.94 % -0.42 % 8.20 % Capital to Assets 7.95 % 8.16 % 8.00 % 8.60 % Consolidated asset quality data and ratios: Nonaccrual loans $ 22,870,696 $ 268,053 8432.2 % Restructured loans 2,591,289 48,049 5293.0 % Accruing loans 90 days past due - - 0.0 % Nonperforming loans 25,461,985 316,102 7955.0 % Foreclosed properties 511,112 205,006 149.3 % Nonperforming assets 25,973,097 521,108 4884.2 % Restructured loans not included in categories above 7,748,562 - 0.0 % Allowance for loan losses 3,512,263 2,529,981 38.8 % Loans charged off 2,266,482 319,933 608.4 % Recoveries of loans charged off 30,364 48,504 -37.4 % Net loan charge-offs 2,236,118 271,429 723.8 % Net charge-offs to average loans* 1.24 % 0.18 % 588.9 % Nonperforming loans to total loans 13.73 % 0.18 % 7527.8 % Nonperforming asets to total assets 11.61 % 0.26 % 4418.7 % Allowance coverage of nonperforming loans 13.79 % 800.37 % -98.3 % Allowance for loan losses to gross loans 1.89 % 1.48 % 27.7 % *Annualized based on number of days in the period. 6 Weststar Financial Services Corporation & Subsidiary Supplemental Quarterly Financial Data Quarters Ended Dec 30, Sept 30, Jun 30, Mar 31, Dec 31, 2009 2009 2009 2009 2008 Consolidated earning summary: Interest income $ 2,689,965 $ 3,207,708 $ 3,236,606 $ 3,063,662 $ 3,171,825 Interest expense 927,850 1,042,572 1,153,254 1,193,073 1,270,829 Net interest income 1,762,115 2,165,136 2,083,352 1,870,589 1,900,996 Provision for loan losses 1,873,495 869,015 221,310 254,580 202,525 Net interest income after provision for loan losses (111,380 ) 1,296,121 1,862,042 1,616,009 1,698,471 Other income 446,532 463,466 464,591 408,207 407,609 Other expenses 1,798,294 1,616,278 1,688,876 1,695,888 1,620,863 Income (loss) before taxes (1,463,142 ) 143,309 637,757 328,328 485,217 Income taxes (benefit) (600,485 ) 11,686 203,888 104,385 203,529 Net income (loss) $ (862,657 ) $ 131,623 $ 433,869 $ 223,943 $ 281,688 Basic net income (loss) per common share $ (0.40 ) $ 0.06 $ 0.20 $ 0.10 $ 0.13 Diluted net income (loss) per common share (0.40 ) 0.06 0.19 0.10 0.12 Average Shares - Basic 2,147,575 2,146,817 2,146,132 2,136,837 2,124,622 Average Shares - Diluted 2,147,575 2,244,029 2,257,363 2,251,225 2,253,846 Consolidated balance sheet data: Total Assets $ 223,755,740 $ 223,587,462 $ 223,524,119 $ 214,202,340 $ 202,858,972 Total Deposits 197,122,741 195,756,057 195,449,346 186,453,881 170,814,106 Loans (gross) 185,474,873 185,441,835 180,614,075 175,006,653 171,239,692 Investments 25,046,500 22,414,711 22,998,342 23,518,059 23,778,449 Shareholders' Equity 16,844,208 17,845,457 17,401,159 16,971,583 16,510,571 Consolidated average balance sheet data: Total Assets $ 226,535,958 $ 224,637,174 $ 217,599,672 $ 207,155,031 $ 197,854,734 Total Deposits 198,443,652 196,112,318 189,745,214 177,720,929 170,545,425 Loans (gross) 186,053,433 184,061,988 177,779,049 173,165,289 165,675,893 Investments 22,238,326 22,646,050 23,142,396 23,631,269 23,695,793 Shareholders' Equity 18,020,645 17,804,500 17,374,418 16,856,942 16,149,305 Consolidated performance ratios: Return on average assets* -1.51 % 0.23 % 0.80 % 0.44 % 0.57 % Return on average equity* -18.99 % 2.90 % 10.02 % 5.39 % 6.94 % Capital to Assets 7.95 % 7.95 % 7.98 % 8.14 % 8.16 % Consolidated asset quality data and ratios: Nonaccrual loans $ 22,870,696 $ 6,078,050 $ 2,222,060 $ 1,078,680 $ 268,053 Restructured loans 2,591,289 95,000 - - 48,049 Accruing loans 90 days past due - Nonperforming loans 25,461,985 6,173,050 2,222,060 1,078,680 316,102 Foreclosed properties 511,112 636,219 243,006 205,006 205,006 Nonperforming assets 25,973,097 6,809,269 2,465,066 1,283,686 521,108 Restructured loans not included in categories above 7,748,562 1,136,527 798,197 703,642 - Allowance for loan losses 3,512,263 3,519,884 2,847,508 2,677,865 2,529,981 Loans charged off 1,886,088 201,398 61,303 117,693 36,759 Recoveries of loans charged off 4,972 4,759 9,636 10,997 8,971 Net loan charge-offs 1,881,116 196,639 51,667 106,696 27,788 Net charge-offs to average loans* 4.01 % 0.42 % 0.12 % 0.25 % 0.07 % Nonperforming loans to total loans 13.73 % 3.33 % 1.23 % 0.62 % 0.18 % Nonperforming assets to total assets 11.61 % 3.05 % 1.10 % 0.60 % 0.26 % Allowance coverage of nonperforming loans 13.79 % 57.02 % 128.15 % 248.25 % 800.37 % Allowance for loan losses to gross loans 1.89 % 1.90 % 1.58 % 1.53 % 1.48 % * Annualized based on number of days in the period. 7
